            Case 3:18-cv-00197-BSM Document 51 Filed 07/02/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

WM CRITTENDEN OPERATIONS, LLC                                                 PLAINTIFF
d/b/a WEST MEMPHIS HEALTH AND REHAB

v.                          CASE NO. 3:18-CV-00197-BSM

UNITED FOOD AND COMMERCIAL WORKERS
LOCAL UNION 1529 on behalf of
JACQUELINE BROOKS                                                           DEFENDANT

                                         ORDER

       United Food and Commercial Workers Local Union 1529's (“the Union”) motion for

summary judgment [Doc. No. 32] is granted.

                                       I. BACKGROUND

       Jacqueline Brooks worked as a certified nursing assistant at WM Crittenden

Operations, LLC d/b/a West Memphis Health and Rehab (“Rehab”), a nursing home. Def.’s

Statement Facts (“Def.’s F.”) ¶¶ 1, 3, Doc. No. 34. Rehab terminated Brooks for verbally

abusing a resident. Id. ¶¶ 6–29. The Union filed a grievance on Brooks’s behalf regarding

her termination. Id. ¶ 31. Rehab denied the grievance and the Union requested arbitration.

Id. ¶ 32.

       The collective bargaining agreement (“CBA”) between the Union and Rehab states

that the arbitrator shall resolve grievances which involve “questions of interpretation or

application of any provisions of th[e] [CBA].” Mot. Vacate at 17, Doc. No. 1. The parties

stipulated that the issues for the arbitrator to decide were: (1) whether Rehab violated the

CBA when it terminated Brooks, and (2) if so, what the proper remedy should be. Id. at 28,
         Case 3:18-cv-00197-BSM Document 51 Filed 07/02/20 Page 2 of 3



200. The CBA states that, “employees may not be disciplined . . . or discharged except for

just cause,” id. at 17, but the CBA does not define just cause. The arbitrator found that

Rehab had just cause to discipline Brooks, but that discharging her was too harsh of a

punishment. Id. at 212. The arbitrator ordered that Brooks be reinstated and that her

discharge be reduced to suspension without pay. Id.

       Rehab filed a motion to vacate the arbitration award [Doc. No. 1] alleging that the

arbitrator acted beyond the powers given to him in the CBA. The Union filed a counterclaim

[Doc. No. 3] seeking enforcement of the award. Rehab moved for summary judgment [Doc.

No. 12], and that motion was denied. The Union now moves for summary judgment.

                                     II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). All reasonable inferences

must be drawn in a light most favorable to the nonmoving party. See Holland v. Sam’s Club,

487 F.3d 641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility

determinations are made. See Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                        III. DISCUSSION

       Summary judgment is granted because Rehab has not presented evidence to support

its conclusion that the arbitrator exceeded his authority. See John Morrell & Co. v. Local

Union 304A of United Food & Commercial Workers, AFL–CIO, 913 F.2d 544, 559 (8th Cir.

1990) (whether arbitrator exceeded authority is a question of law).

                                             2
         Case 3:18-cv-00197-BSM Document 51 Filed 07/02/20 Page 3 of 3



       An arbitrator’s award will be upheld unless he acts outside the scope of authority

given him by the CBA. See id. The CBA gives the arbitrator authority to resolve “questions

of interpretation or application of any provisions of th[e] [CBA],” but does not define just

cause. Mot. Vacate at 17. The arbitrator was authorized to interpret and apply the meaning

of just cause. See Associated Elec. Co-op, Inc. v. Int’l Bhd. of Elec. Workers, Local No. 53,

751 F.3d 898, 903 (8th Cir. 2014) (when CBA requires just cause to discharge employee but

fails to define term, arbitrator has broad authority to define term, and courts must defer);

Lackawanna Leather Co. v. United Food & Commercial Workers Int’l Union, AFL–CIO &

CLC, 706 F.2d 228, 230–31 (8th Cir. 1983) (doubts as to arbitrator’s CBA-given authority

resolved in favor of his authority).

                                       IV. CONCLUSION

       For the foregoing reasons, the Union’s motion for summary judgment [Doc. No. 32]

is granted.

       IT IS SO ORDERED this 2nd day of July, 2020.



                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE




                                             3
